362 So. 2d 974 (1978)
William GOLDBERG and Elizabeth Ann Goldberg, His Wife, Appellants,
v.
CONTEXT INDUSTRIES, INC., Etc., et al., Appellees.
No. 77-1053.
District Court of Appeal of Florida, Third District.
September 12, 1978.
Rehearing Denied October 18, 1978.
*975 Philip M. Gerson, Miami, for appellants.
Wicker, Smith, Blomqvist, Davant, McMath, Tutan & O'Hara and Richard A. Sherman, Miami, for appellees.
Before HENDRY and BARKDULL, JJ., and PARKER, J. GWYNN (Ret.), Associate Judge.
PER CURIAM.
This is an appeal by appellants/plaintiffs from an adverse summary final judgment entered in an action for personal injuries sustained by appellant, William Goldberg in a slip and fall accident at the place of his employment.
The action was brought against: (1) Context Industries, Inc., the lessee of the premises; (2) Armer E. White and Harold D. White, tenants in common owners of the premises; (3) Bobby L. Johns, the general contractor for construction at the premises; and (4) Tropical Landscape Co., the landscape contractors for the premises.
All defendants moved for a summary judgment. The motion was granted in favor of Context Industries, Inc. on the ground that appellants' claims were barred because William Goldberg had accepted workman's compensation benefits from Context Realty, Inc., a wholly owned subsidiary of Context Industries, Inc. The motion was denied as to the other defendants.
The point on appeal is whether the parent corporation of a wholly owned subsidiary which appears as a joint insured with the subsidiary corporation on a policy of workmen's compensation insurance is the "employer" of an injured employee of the subsidiary corporation so as to bar an independent tort action against the parent corporation after the employee has collected workman's compensation from the subsidiary corporation.
The trial court ruled that the action against the parent corporation was barred because workman's compensation had been collected by appellant Goldberg from the subsidiary corporation, Context Realty, Inc. After a careful examination of the record on appeal, we have concluded that summary judgment was properly entered in favor of appellee, Context Industries, Inc.
Accordingly, the final summary judgment appealed from is hereby affirmed.
Affirmed.